Case 3:19-cv-00867-K-BK Document 28 Filed 03/16/21       Page 1 of 1 PageID 1525



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION


  RODNEY EUGENE SMITH,                  §
  #2023547,                             §
             Petitioner,                §
                                        §
  v.                                    §         CIVIL NO. 3:19-CV-867-K
                                        §
  LORIE DAVIS, Director,                §
  Texas Department of Criminal Justice, §
  Correctional Institutions Div.,       §
                  Respondent.           §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
    RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

  recommendation in this case. Petitioner filed no objection. The District Court

  reviewed the proposed findings, conclusions, and recommendation for plain

  error. Finding no error, the Court ACCEPTS the Findings, Conclusions, and

  Recommendation of the United States Magistrate Judge.

        SO ORDERED.

        Signed March 16th, 2021.




                                   _______________________________________
                                   ED KINKEADE
                                   UNITED STATES DISTRICT JUDGE




                                        1
